DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not teach a distance between adjacent ones of the linear three-dimensional structures being less than a depth of the linear channels as required by claims 8-9 and 11-15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8 and 11 of U.S. Patent No. 11365857. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the application claims. A side by side comparison table is provided below.
Application claims
Patent Claims
1. A daylight redirecting window film 

having a layered structure with a total thickness of less than one millimeter, comprising: a first optically transmissive film; a 
second optically transmissive film approximately coextensive with the first optically transmissive film; 


an intermediate layer of a relatively soft optically transmissive material disposed between the first and second optically transmissive films; 


a parallel array of linear three-dimensional structures formed in a space between the first and second optically transmissive films; 


a layer of an optically transmissive adhesive coating a surface of the first optically transmissive film; 
and a two-dimensional pattern of light scattering surface microstructures formed in an outer surface of the second optically transmissive film, wherein the parallel array of linear three-dimensional structures defines a parallel array of linear channels each having a width of less than 50 micrometers, wherein each of the parallel array of linear three-dimensional structures has a first wall extending transversely through a portion of the layered structure and configured to reflect light using a total internal reflection, an opposing second wall, and a third wall joining the first and second walls.
1. A daylight redirecting window film, comprising: a flexible film laminate 
having a layered structure with a total thickness of less than one millimeter and comprising a first broad-area surface configured for light input, an opposing second broad-area surface configured for light output, a first optical film associated with the first broad-area surface, a second optical film associated with the second broad-area surface, 
an intermediate layer of a relatively soft optically transmissive material coextensive with and bonded to the first and second optical films, and; 
a parallel array of channels formed within the layered structure and longitudinally extending from a first edge of the flexible film laminate towards an opposite second edge of the flexible film laminate and parallel to a third edge of the flexible film laminate; 
[italics claim language excerpt from other part of same claim]
an optically transmissive adhesive coating adhered to the first broad-area surface

and a two-dimensional pattern of light scattering surface microstructures formed in the second broad-area surface and configured to spread light at least in a plane that is perpendicular to a common longitudinal axis of the channels, wherein an average width of individual ones of the channels is less than 50 micrometers and less than a depth of the individual ones of the channels, wherein the parallel array of channels defines a parallel array of optically transmissive structures protruding transversely through a partial thickness of the layered structure and each having a first wall, an opposing second wall and a third wall joining the first and second walls, and wherein each of the channels defines at least one elongated TIR surface configured for reflecting light using a total internal reflection.
3. The daylight redirecting window film of claim 1, wherein the layered structure is 

configured to be attached to an 
indoor-facing surface of a window of a building facade using the optically transmissive adhesive coating and further configured to mask and/or blur a view of objects through a portion of the window.
4. The daylight redirecting window film of claim 1, wherein the average width is less than 20 micrometers, and wherein the flexible film laminate is configured to be attached to an indoor-facing surface of a window of a building façade using the optically transmissive adhesive coating and further configured to mask and/or blur a view of objects through a portion of the window covered by the flexible film laminate.
4. The daylight redirecting window film of claim 1, wherein the layered structure is configured to be attached to an 

indoor-facing surface of a window of a building facade using the optically transmissive adhesive coating and further configured to have one or more edges sealed using an air and/or moisture impermeable encapsulating resin.
5. The daylight redirecting window film of claim 1, wherein the average width is less than 20 micrometers, and wherein the flexible film laminate is configured to be attached to an indoor-facing surface of a window of a building façade using the optically transmissive adhesive coating and further configured to have one or more edges sealed using an air and/or moisture impermeable encapsulating resin.
5. The daylight redirecting window film of claim 1, wherein the layered structure is adapted to be operably retained in a bent or rolled configuration.
8. The daylight redirecting window film of claim 1, wherein the flexible film laminate is adapted to be operably retained in a bent or rolled configuration.
6. The daylight redirecting window film of claim 1, wherein the layered structure is configured to be attached to a light transmitting surface of a skylight structure.
6. The daylight redirecting window film of claim 1, wherein the flexible film laminate is attached to a light transmitting surface of a skylight structure.
7. The daylight redirecting window film of claim 1, wherein the width is less than 20 micrometers, wherein the layered structure is 

configured to be attached to an indoor-facing surface of a window of a building facade 



with a horizontal orientation of the parallel array of linear channels, and is further configured for redirecting daylight to a ceiling.
10. The daylight redirecting window film of claim 1, wherein the average width is less than 20 micrometers, wherein the flexible film laminate is adapted to be retained in a roll and further configured to be attached to an indoor-facing surface of a window of a building façade using the optically transmissive adhesive coating.
11. The daylight redirecting window film of claim 1, wherein the flexible film laminate is adapted to be operably retained in a horizontal orientation.
16. A daylight redirecting window film 
having a layered structure, comprising: 
a first 
optically transmissive film; 







a second optically transmissive film approximately coextensive with the first optically transmissive film; an intermediate layer of a relatively soft optically transmissive material disposed between the first and second optically transmissive films; a parallel array of linear three-dimensional structures formed in a space between the first and second optically transmissive films; 

a layer of an optically transmissive adhesive coating a surface of the first optically transmissive film; and a two-dimensional pattern of light scattering surface microstructures formed in an outer surface of the second optically transmissive film, wherein the parallel array of linear three-dimensional structures defines a parallel array of linear channels each having a 




width of less than 50 micrometers, wherein each of the parallel array of linear three-dimensional structures has a first wall extending transversely through a portion of the layered structure and configured to reflect light using a total internal reflection, an opposing second wall, and a third wall joining the first and second walls, and 












wherein a combined thickness of the first optically transmissive film, the second optically transmissive film, the intermediate layer, and the layer of the optically transmissive adhesive is less than one millimeter. 
17. A daylight redirecting window film laminate having a layered structure with a total thickness of less than one millimeter, comprising: a first optically transmissive film substrate; a first optically transmissive adhesive layer coextensive with and adhered to a first broad-area surface of the first optically transmissive film substrate; a second optically transmissive adhesive layer coextensive with and adhered to an opposing second broad-area surface of the first optically transmissive film substrate; 
a second optically transmissive film substrate disposed parallel to the first optically transmissive film substrate; a light redirecting optical layer disposed between and coextensive with the first and second optically transmissive film substrates; 










a parallel array of channels formed within the light redirecting optical layer and longitudinally extending from a first edge towards an opposite second edge of the layered structure, each individual one of the channels having an average width which is less than 50 micrometers and less than a depth of the individual one of the channels; and a plurality of light scattering surface microstructures formed in a broad-area surface of the second optically transmissive film substrate which is facing away from the light redirecting optical layer, wherein the parallel array of channels defines a plurality of total internal reflection surfaces and a plurality of optically transmissive structures protruding transversely through at least a partial thickness of the light redirecting optical layer and each having a first wall, an opposing second wall and a third wall joining the first and second walls, and wherein a terminal end of each of the optically transmissive structure associated with the third wall is bonded to the second optically transmissive adhesive layer.

(the thickness is recited earlier in claim 17, see bold portion above)
17. A method of making a daylight redirecting window film, comprising: providing 

a first optically transmissive film; providing a 



second optically transmissive film approximately coextensive with the first optically transmissive film; disposing an intermediate layer of a relatively soft 


optically transmissive material between the first and second optically transmissive films; forming a parallel 
array of linear channels in a space between the first and second optically transmissive films, each of the linear channels having a width of less than 


50 micrometers, a first wall configured to reflect light using a total internal reflection, and an opposing second wall; and coating a surface of the first optically transmissive film with a layer of an optically transmissive adhesive, wherein an outer surface of the second optically transmissive film comprises a two-dimensional pattern of light scattering surface microstructures, and wherein a combined thickness of the first optically transmissive film, the second optically transmissive film, the intermediate layer of the relatively soft optically transmissive material, and 
the layer of the optically transmissive adhesive is less than one millimeter.
17. A daylight redirecting window film laminate having a layered structure with a total thickness of less than one millimeter, comprising: 
a first optically transmissive film substrate; a first optically transmissive adhesive layer coextensive with and adhered to a first broad-area surface of the first optically transmissive film substrate; a second optically transmissive adhesive layer coextensive with and adhered to an opposing second broad-area surface of the first optically transmissive film substrate; a second optically transmissive film substrate disposed parallel to the first optically transmissive film substrate; 
a light redirecting optical layer disposed between and coextensive with the first and second optically transmissive film substrates; a parallel array of channels formed within the light redirecting optical layer and longitudinally extending from a first edge towards an opposite second edge of the layered structure, each individual one of the channels having an average width which is less than 50 micrometers and less than a depth of the individual one of the channels; and a plurality of light scattering surface microstructures formed in a broad-area surface of the second optically transmissive film substrate which is facing away from the light redirecting optical layer, wherein the parallel array of channels defines a plurality of total internal reflection surfaces and a plurality of optically transmissive structures protruding transversely through at least a partial thickness of the light redirecting optical layer and each having a first wall, an opposing second wall and a third wall joining the first and second walls, and wherein a terminal end of each of the optically transmissive structure associated with the third wall is bonded to the second optically transmissive adhesive layer.


Claims 10 and 18-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11365857 in view of Suzuki (U.S. Publication No. 2012/0033302). Regarding claims 10 and 19, U.S. Patent No. 11365857 teaches the salient features of the claimed invention except for the layered structure is configured for blocking ultra-violet rays. Suzuki is directed to a daylight redirecting window film with multiple layers. Paragraph 212 teaches that the structure can be UV blocking. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Suzuki for the purpose of preventing damaging UV rays from entering a building. Regarding claims 18 and 19, U.S. Patent No. 11365857 teaches the salient features of the claimed invention except for a horizontal orientation of the parallel array of linear channels is further configured for redirecting daylight to a ceiling. Figures 1 and 9-10 of Suzuki teaches that the parallel array of linear channels is further configured for redirecting daylight to a ceiling. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Suzuki for the purpose of avoiding glare to room occupants.
Claims 8-9 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11365857 in view of Suzuki (U.S. Publication No. 2012/0033302). Regarding claims 8-9, U.S. Patent No. 11365857 teaches the salient features of the claimed invention except for a distance between adjacent ones of the linear three-dimensional structures is substantially less than a depth of the linear channels. Suzuki teaches in figures 8A, 8C, 8E, 9A, 9C, 9E, 13A-C, 14A and 17A that it was known to provide a distance between adjacent ones of the linear three-dimensional structures is substantially less than a depth of the linear channels. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Suzuki for the purpose of avoiding too much cross interference between light reflected different structures while still within the film.
Regarding claims 9 and 11, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a distance between adjacent ones of the linear three-dimensional structures is less than a depth of the linear channels by at least ten times for the purpose of using an optimum value. The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11365857 in view of Carr (U.S. Patent No. 2689387). Regarding claims 2, U.S. Patent No. 11365857 teaches the salient features of the claimed invention except for each of the linear channels extends from a first edge of the layered structure to an opposing second edge of the layered structure. Carr teaches in figures 1 and 6 that it was known to have the linear channels extends from a first edge of the layered structure to an opposing second edge of the layered structure. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Carr for the purpose of controlling all light entering the system/sheet.

Claims 12 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11365857 in view of Suzuki (U.S. Publication No. 2012/0033302) as applied to claims 8-11 and 18-19 above, and further in view of Carr (U.S. Patent No. 2689387). U.S. Patent No. 11365857 in view of Suzuki teaches the salient features of the claimed invention except for one or more edges sealed using an air and/or moisture impermeable encapsulating resin. Carr teaches sealing the edges in col. 3, lines 39-40. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Carr for the purpose of preventing contaminants from deteriorating the optical properties of the internal structure.
Claims 13 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11365857 in view of Suzuki (U.S. Publication No. 2012/0033302) as applied to claims 8-11 and 18-19 above, and further in view of Aizenberg (U.S. Publication No. 2015/0285454). U.S. Patent No. 11365857 in view of Suzuki teaches the salient features of the claimed invention except for to masking and/or blur a view of objects through a portion of the window. Aizenberg teaches in paragraph 82 that it was known to mask or blur a view of objects through a portion of the window. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Aizenberg for the purpose of privacy

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Padiyath (U.S. Publication No. 2016/0097502) teaches that the optical redirecting structures may be sealed within an airtight polymeric seal.  See fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852